Citation Nr: 1721448	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-13 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for hemorrhoids.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to July 1968, which included service in the Republic of Vietnam and receipt of the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal was remanded in July 2015 to afford the Veteran a Board hearing, which was conducted by the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Regarding the Veteran's hemorrhoids, while the Veteran has indicated that he self-treats his condition, the most recent VA treatment record addressing his hemorrhoids, dated in June 2009, indicates a follow-up appointment was to be scheduled in six months.  However, no VA records dated after September 2009 are in the claims file.  Therefore, all updated VA treatment records, as well as any outstanding private treatment records, should be secured.  Additionally, while the Board appreciates the Veteran's testimony that his condition has been of a similar severity since he was last evaluated by VA in September 2009, that examiner failed to address the severity of fecal leakage associated with his hemorrhoids.  See June 2009 VA treatment record.  Thus, an updated examination is necessary.

The Veteran maintains that his current back disability stems from a back injury incurred in-service during Officer Cadet School (OCS) in Ft. Belvoir, Virginia, in which he was building a timber trestle bridge and got hit with a beam that knocked him off the structure causing him to fall eight feet to the ground on his side.  He asserts that following this incident he "got taped up" and pushed through the pain.  He further maintains that while stationed in Vietnam as a Combat Engineer, he was tasked with riding on top of the cupola cover of a military vehicle while holding flamethrowers; this caused his body to constantly bounce up and down on the hard metal surface with no back support.  He asserts that following service in 1968, he immediately went to the Gainesville VA facility for back treatment, and then to a private facility.  He states that he has constant back pain, which was gotten progressively worse post-service to the point where he is unable to do yardwork or work to support his family.  Lastly, he maintains that he has been getting consistent pain management treatment throughout his years post-service.  See January 2010 Form 21-4138 and November 2015 hearing transcript. 

Regarding the back disability, various private treatment records and VA treatment records diagnose multiple current back disabilities.  Further, the Veteran recalls two specific in-service events that caused injury to his back; one of which occurred during combat duty in Vietnam, which the Board finds is consistent with the circumstances of his service.  Given the Veteran's current diagnoses, his lay statements that he incurred an in-service back injury in OCS, and his in-service combat injury, the Board finds that the "low threshold" necessary to trigger VA's duty to obtain an examination has been met.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include:
(a) any records of treatment dated since 1968 from Gainsville VA Medical Center (VAMC) (see Board Hearing Transcript (Tr.) at 20);
(b) records from the Daytona Beach Outpatient Clinic dated since June 2009; and
(c) any other outstanding VA treatment records..

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include updated records from Drs. White, Derbenwick and Dominguez and Florida Health Care Plans.

3.  Then schedule the Veteran for a VA examination to determine the current severity of the Veteran's hemorrhoids.  All indicated tests and studies should be performed, and all findings reported in detail.  The examiner is specifically requested to comment on the severity of the Veteran's associated fecal leakage.  See June 2009 VA outpatient treatment record.

4.  Then schedule the Veteran for a VA examination to determine the natureand etiology of any current back disability.  The claims folder should be made available and reviewed by the examiner.

For each back disability diagnosed, to include, the examiner must opine as to whether it is least as likely as not (50 percent or greater probability) that such disability had its onset in service or is otherwise the result of service, to include as a result of falling off of a timber trestle bridge and/or  frequently bouncing up and down on a hard metal surface of a military vehicle with no back support.

The examiner should offer a robust explanation for all opinions provided.  If unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal, to include the Veteran's potential entitlement to a separate compensable rating for fecal leakage associated with his hemorrhoids

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


